 



() [a07153a0715302.gif]

Exhibit 10.21 Purchase Order GENERAL DYNAMICS Advanced Information Systems 8800
QUEEN AVENUE SOUTH BLOOMINGTON, MN 55431-1996 SUPPLIER NOTE: When used, the
Item No., Part Number and Quantity must appear on all Packing Lists and
Invoices. Invoices are not payable prior to requested Delivery date. The
following order is subject to the terms, conditions and warranties attached to
the Purchase Order. SUPPLIER NO: 19281-001 JSI MICROELECTRONICS, INC. 4235
Forcum Avenue Suite 500 MCCLELLAN            CA 95652 PURCHASE ORDER NUMBER — PO
NUMBER 10127022 This number must appear on all Invoices, Shipping Notices,
Cases, Packages or Correspondence Pertaining to this Order. DATE
PREPARED            PAGE OF PAGES            CHANGE NO. 03-02-04 1 2 000 SHIP TO
ADDRESS GENERAL DYNAMICS Advanced Information Systems 4235 FORCUM AVENUE SUITE
200 MCCLELLAN, CA 95652-2301 MAIL INVOICE TO ADDRESS GENERAL DYNAMICS Advanced
Information Systems ATTN: BARBARA BYLSMA            CASFAC 4235 FORCUM AVENUE
SUITE 200 MCCLELLAN, CA 95652-2301 TAX INSTRUCTIONS            TRANSPORATION
MODE: Ship via Uniform Bill of This order is exempt for Sales/Use Tax in
the            FOB            TERMS            Lading; do not declare excess
value. state of CA. SR OH 100-171968 Origin            NET 30
DAYS            UNITED PARCEL SERVICE SURFACE
ITEM            PART-NUMBER            REV            BUDGET
CENTER            START DATE            END DATE 0001 BLANKET-70 00 4405
02-23-04 12-31-05 DESCRIPTION BLANKET ORDER
PRIORITY-RATING            CONTRACT-INVOLVED DO-A7 DMEA90-99-D-0004 You are
required to follow the provisions of IS CFR 700, the Defense Priorities and
Allocations System (DPAS) regulation, and all other applicable directions of the
Office of Industrial Resource Administration in obtaining material and products
needed to fill this order. This Cost Plus Fixed Fee Subcontract/Purchase Order
is being issued in the            not to exceed amount of $1,216,561.00 and is
in support of Contractual Engineering Task DMEA 04-402 dated 11/04/2003,
Contract Number DMEA90-99-D-0004-0029. Attachments A and B (identified below)
are hereby incorporated into this Subcontract/Purchase Order. Order of
Precedence: 1. Subcontract/Purchase Order 10127022 2. Attachment A – Subcontract
Statement of Work, Revision 1, for COTS Microelectronics and Hard/Soft Core
Intellectual Property Support Dated February 23, 2004. 3. Attachment B – GDAIS
Standard Subcontract Terms and Conditions with JSI Microelectronics, Inc. This
Purchase Order is also issued contingent upon acceptance of JSI’s Forward
Pricing Rate Agreement by DCAA. The following FAR clauses are incorporated by
reference into this Subcontract/Purchase Order: 52.223-5 – Pollution Prevention
and Right-To-Know Information 52.237.2 – Protection of Government Buildings,
equipment, and Vegetation            The parties understand and agree that the
cost for all JSI Microelectronics, Inc. efforts required to accomplish the items
and activities contained in Attachments A and B shall not exceed the value of
this Subcontract/Purchase Order. CONTINUED ON NEXT PAGE Vendor Copy

 



--------------------------------------------------------------------------------



 



() [a07153a0715303.gif]

Purchase Order PURCHASE ORDER NUMBER — GENERAL DYNAMICS PO NUMBER 10127022
Advanced Information Systems            This number must appear on all Invoices,
Shipping Notices, Cases, Packages or Correspondence Pertaining to this Order.
8800 QUEEN AVENUE SOUTH BLOOMINGTON, MN 55431-1996 DATE PREPARED            PAGE
OF PAGES            CHANGE NO. 03-02-04 2 2 000 SUPPLIER NOTE: When used, the
Item No., Part Number and Quantity must appear on all Packing Lists and
Invoices. Invoices are not payable prior to requested Delivery date. The
following order is subject to the terms, conditions and warranties attached to
the Purchase Order. (Continued from previous page) MATERIALS/SERVICES NOT TO
EXCEED TOTAL ORDER PRICE: $1,216,561.00 SUPPLIER PLEASE NOTE: By acceptance of
this order, supplier hereby certifies that all products and services to be
furnished under this Purchase Order are in compliance with Williams-Steiger
Occupational Safety and Health Act of 1970, Public Law 91-598,
and            BUYERS AUTHORIZATION all amendments thereto as of the date of
this Purchase Order. Edward Raashof 3/2/04 Mail Acknowledgement, Correspondence,
GENERAL DYNAMICS            SUPPLIER AUTHORIZED/ACCEPTED BY SIGNATURE Inquiries
etc. to the following buyer: Advanced Information Systems            Larry R.
Johnson 3/2/04 ATTN: LOWELL BARIE 8800 QUEEN AVENUE SOUTH SUITE 200 BLOOMINGTON,
MN 55431-1996 PHONE: 9529215504 FAX: 9529216869 Vendor Copy

 



--------------------------------------------------------------------------------



 



() [a07153a0715304.gif]

Purchase Order GENERAL DYNAMICS Advanced Information Systems 8800 QUEEN AVENUE
SOUTH BLOOMINGTON, MN 55431-1996 SUPPLIER NOTE: When used, the Item No.,
Part Number and Quantity must appear on all Packing Lists and Invoices. Invoices
are not payable prior to requested Delivery date. The following order is subject
to the terms, conditions and warranties attached to the Purchase Order. SUPPLIER
NO: 19281-001 JSI MICROELECTRONICS, INC. 4235 Forcum Avenue Suite 500
MCCLELLAN            CA 95652 PURCHASE ORDER NUMBER — PO NUMBER 10127023 This
number must appear on all Invoices, Shipping Notices, Cases, Packages or
Correspondence Pertaining to this Order. DATE PREPARED            PAGE OF
PAGES            CHANGE NO. 03-02-04 1 2 000 SHIP TO ADDRESS GENERAL DYNAMICS
Advanced Information Systems 4235 FORCUM AVENUE SUITE 200 MCCLELLAN, CA
95652-2301 MAIL INVOICE TO ADDRESS GENERAL DYNAMICS Advanced Information Systems
ATTN: BARBARA BYLSMA            CASFAC 4235 FORCUM AVENUE SUITE 200 MCCLELLAN,
CA 95652-2301 TAX INSTRUCTIONS            TRANSPORATION MODE: Ship via Uniform
Bill of This order is exempt for Sales/Use Tax in the state of CA.
FOB            TERMS            Lading; do not declare excess value. SR OH
100-171968 Origin            NET 30 DAYS            UNITED PARCEL SERVICE
SURFACE ITEM            PART-NUMBER            REV            BUDGET
CENTER            START DATE            END DATE 0001 BLANKET-70 00 4405
02-23-04 12-31-05 DESCRIPTION BLANKET ORDER
PRIORITY-RATING            CONTRACT-INVOLVED DO-A7 DMEA90-99-D-0004 You are
required to follow the provisions of IS CFR 700, the Defense Priorities and
Allocations System (DPAS) regulation, and all other applicable directions of the
Office of Industrial Resource Administration in obtaining material and products
needed to fill this order. This Cost Plus Fixed Fee Subcontract/Purchase Order
is being issued in the            not to exceed amount of $2,300,514.00 and is
in support of Contractual Engineering Task DMEA 04-401 dated 11/21/2003,
Contract Number DMEA90-99-D-0004-0030. Attachments A and B (identified below)
are hereby incorporated into this Subcontract/Purchase Order. Order of
Precedence: 1. Subcontract/Purchase Order 10127023 2. Attachment A – Subcontract
Statement of Work, Revision 1, for arms Foundry Upgrades and Enhancement per SQW
CET 04-4-1 dated February 23, 2004. 3. Attachment B – GDAIS Standard Subcontract
Terms and Conditions with JSI Microelectronics, Inc. This Purchase Order is also
issued contingent upon acceptance of JSI’s Forward Pricing Rate Agreement by
DCAA. The following FAR clauses are incorporated by reference into this
Subcontract/Purchase Order: 52.223-5 – Pollution Prevention and Right-To-Know
Information 52.237.2 – Protection of Government Buildings, equipment, and
Vegetation            The parties understand and agree that the cost for all JSI
Micro electronics, Inc. efforts required to accomplish the items and activities
contained in Attachments A and B shall not exceed the value of this
Subcontract/Purchase Order. CONTINUED ON NEXT PAGE Acknowledgement Copy

 



--------------------------------------------------------------------------------



 



() [a07153a0715305.gif]

Purchase Order GENERAL DYNAMICS Advanced Information Systems 8800 QUEEN AVENUE
SOUTH BLOOMINGTON, MN 55431-1996 SUPPLIER NOTE: When used, the Item No.,
Part Number and Quantity must appear on all Packing Lists and Invoices. Invoices
are not payable prior to requested Delivery date. The following order is subject
to the terms, conditions and warranties attached to the Purchase Order.
(Continued from previous page) PURCHASE ORDER NUMBER — PO NUMBER 10127023 This
number must appear on all Invoices, Shipping Notices, Cases, Packages or
Correspondence Pertaining to this Order. DATE PREPARED            PAGE OF
PAGES            CHANGE NO. 03-02-04 2 2 000 MATERIALS/SERVICES NOT TO EXCEED
TOTAL ORDER PRICE: $2,300,514.00 SUPPLIER PLEASE NOTE: By acceptance of this
order, supplier hereby certifies that all products and services to be furnished
under this Purchase Order are in compliance with Williams-Steiger Occupational
Safety and Health Act of 1970, Public Law 91-598, and all amendments thereto as
of            BUYERS AUTHORIZATION the date of this Purchase Order. Edward
Raashof 3/2/04 Mail Acknowledgement, Correspondence, Inquiries etc. to the
following            GENERAL DYNAMICS            SUPPLIER AUTHORIZED/ACCEPTED BY
SIGNATURE buyer: Advanced Information Systems            Larry R. Johnson 3/2/04
ATTN: LOWELL BARIE 8800 QUEEN AVENUE SOUTH SUITE 200 BLOOMINGTON, MN 55431-1996
PHONE: 9529215504 FAX: 9529216869 AcknowledgementCopy

 



--------------------------------------------------------------------------------



 



() [a07153a0715306.gif]

Purchase Order GENERAL DYNAMICS Advanced Information Systems 8800 QUEEN AVENUE
SOUTH BLOOMINGTON, MN 55431-1996 SUPPLIER NOTE: When used, the Item No.,
Part Number and Quantity must appear on all Packing Lists and Invoices. Invoices
are not payable prior to requested Delivery date. The following order is subject
to the terms, conditions and warranties attached to the Purchase Order. SUPPLIER
NO: 19281-001 JSI MICROELECTRONICS, INC. 4235 Forcum Avenue Suite 500
MCCLELLAN            CA 95652

PURCHASE ORDER NUMBER — PO NUMBER 10134241 This number must appear on all
Invoices, Shipping Notices, Cases, Packages or Correspondence Pertaining to this
Order. DATE PREPARED            PAGE OF PAGES            CHANGE NO. 01-11-05 1 2
000 SHIP TO ADDRESS GENERAL DYNAMICS Advanced Information Systems 4235 FORCUM
AVENUE SUITE 200 MCCLELLAN, CA 95652-2301 MAIL INVOICE TO ADDRESS GENERAL
DYNAMICS Advanced Information Systems ATTN: BARBARA BYLSMA            CASFAC
4235 FORCUM AVENUE SUITE 200 MCCLELLAN, CA 95652-2301

TAX INSTRUCTIONS            TRANSPORATION MODE: Ship via Uniform Bill of Lading;
do not declare This order is exempt for Sales/Use Tax in the state
of            FOB            TERMS            excess value. CA. SR OH 100-171968
Origin            NET 30 DAYS            UNITED PARCEL SERVICE GRND (#55X902)
ITEM            PART-NUMBER            REV            BUDGET
CENTER            START DATE            END DATE 0001 BLANKET-70 00 4437
01-01-05 12-31-05 DESCRIPTION BLANKET ORDER
PRIORITY-RATING            CONTRACT-INVOLVED DO-A7 DMEA90-99-D-0004 You are
required to follow the provisions of IS CFR 700, the Defense Priorities and
Allocations System (DPAS) regulation, and all other applicable directions of the
Office of Industrial Resource Administration in obtaining material and products
needed to fill this order. This Purchase Order is issued to provide JSI funding
in the amount of $141,846.50 for JSI upgrade of the SVG88 tool in DMEA foundry
in accordance with JSI quote for SVG88 dated 11/01/04 and supporting Rite Track
Quote dated 07/19/04. By acceptance of this Purchase Order JSI acknowledges the
extension and validity of JSI Quote SVG88 dated 11/01/04. MATERIALS/ SERVICES
NOT TO EXCEED TOTAL ORDER PRICE $141,846.50 — SUPPLIER PLEASE NOTE: By
acceptance of this order, supplier hereby certifies that all products and
services to be furnished under this Purchase Order are in compliance with
Williams-Steiger Occupational Safety and Health Act of 1970, Public Law 91-598,
and all amendments thereto as of the date of this Purchase Order. Mail
Acknowledgement, Correspondence, Inquiries etc. to the            GENERAL
DYNAMICS following buyer: Advanced Information Systems ATTN: LOWELL BARIE 8800
QUEEN AVENUE SOUTH SUITE 200 BLOOMINGTON, MN 55431-1996 PHONE: 9529216504 FAX:
9529216869 Purchase Order Vendor Copy

 



--------------------------------------------------------------------------------



 



() [a07153a0715307.gif]

GENERAL DYNAMICS Advanced Information Systems 8800 QUEEN AVENUE SOUTH
BLOOMINGTON, MN 55431-1996 SUPPLIER NOTE: When used, the Item No., Part Number
and Quantity must appear on all Packing Lists and Invoices. Invoices are not
payable prior to requested Delivery date. The following order is subject to the
terms, conditions and warranties attached to the Purchase Order. SUPPLIER NO:
19281-001 JSI MICROELECTRONICS, INC. 4235 Forcum Avenue Suite 500
MCCLELLAN            CA 95652 BUYERS AUTHORIZATION L. Bain 1/11/05 SUPPLIER
AUTHORIZED/ACCEPTED BY SIGNATURE Larry R. Johnson 1/12/05 Vendor Copy PURCHASE
ORDER NUMBER — PO NUMBER 10134239 This number must appear on all Invoices,
Shipping Notices, Cases, Packages or Correspondence Pertaining to this Order.
DATE PREPARED            PAGE OF PAGES            CHANGE NO. 03-14-05 1 2 002
SHIP TO ADDRESS GENERAL DYNAMICS Advanced Information Systems 4235 FORCUM AVENUE
SUITE 200 MCCLELLAN, CA 95652-2301 MAIL INVOICE TO ADDRESS GENERAL DYNAMICS
Advanced Information Systems ATTN: BARBARA BYLSMA            CASFAC 4235 FORCUM
AVENUE SUITE 200 MCCLELLAN, CA 95652-2301 TAX INSTRUCTIONS This order is exempt
for Sales/Use Tax in            FOB            TERMS            TRANSPORATION
MODE: Ship via Uniform Bill of Lading; do not declare excess value. the state of
CA. SR OH 100-171968 Origin            NET 30 DAYS            UNITED PARCEL
SERVICE SURFACE ITEM            PART-NUMBER            REV            BUDGET
CENTER            START DATE            END DATE 0001 BLANKET-70 00 4437
12-01-04 04-30-05 DESCRIPTION BLANKET ORDER
PRIORITY-RATING            CONTRACT-INVOLVED DO-A7 DMEA90-99-D-0004 This
Purchase Order is issued to provide JSI funding in the amount of $81,449.17 for
JSI replacement of the silane line at DMEA’s foundry to be performed in
accordance with JSI’s quote for D0024 dated 10/22/04. By acceptance of this
Purchase Order JSI acknowledges the extension and validity of JSI Quote D0024
dated 10/22/04. Change Order 001 is issued to extend the period of performance
to 04/30/05. Change Order 002 is issued to reduce the value from $81,449.17 to
$81,118.40 and close this Purchase Order complete. MATERIALS/ SERVICES NOT TO
EXCEED TOTAL ORDER PRICE $81,118.40 — SUPPLIER PLEASE NOTE: By acceptance of
this order, supplier hereby certifies that all products and services to be
furnished under this Purchase Order are in compliance with Williams-Steiger
Occupational Safety and Health Act of 1970, BUYERS AUTHORIZATION Public Law
91-598, and all amendments thereto as of the date of this Purchase Order. L.
Barie 3/14/05 Mail Acknowledgement, Correspondence, Inquiries etc. GENERAL
DYNAMICS            SUPPLIER AUTHORIZED/ACCEPTED BY SIGNATURE to the following
buyer: Advanced Information Systems            Larry R. Johnson 3/23/05 ATTN:
LOWELL BARIE 8800 QUEEN AVENUE SOUTH SUITE 200 BLOOMINGTON, MN 554 31-1996
PHONE: 9529216604 FAX: 9529216869 Vendor Copy

 